Title: On Governor Bernard’s Testimony to the Loyalty of Massachusetts, 17 September 1773
From: Franklin, Benjamin
To: 


 To the Printer of the Public Advertiser.
Sir,
As I gather from a very sensible Piece, entitled “Rules and Orders for reducing a great Empire to a SMALL One,” published in your Paper of Saturday last, that the Inhabitants of the Province of the Massachusetts Bay had all their Arms (which were bought of us with their own Money, and with which they fought so successfully in our glorious Conquests in the last War) taken from them without any Consideration whatever, which were in the Castle ordered out of their Hands by Lord Hillsborough a few Years ago, will you be so good as to publish the following Extracts from three of Governor Bernard’s Speeches to that People? before he became their implacable Enemy, on being found out, detected and despised by them, from which (even his Testimony) it will appear how ready they were, on all Occasions, to assist us both with their Money and their Blood to the utmost of their Abilities.
<On Nov. 12, 1761, the Governor expressed his pleasure at the unanimity of the support that had been forthcoming from the oldest and most loyal American colony, and his confidence that both houses would do everything in their power to make his administration useful to the province. On April 24, 1762, he thanked them for their prompt compliance with every requisition, for which the credit was entirely theirs; his reward was to preside over such a public-spirited people. On May 27, 1762, he lauded the colony’s war effort: never before that year had regiments been so easily and quickly raised, and provision for the King’s service had been so ample that nothing more was at present required.> 
N.B. These are the People who have lately had Fleets and Armies sent among ’em, to subdue them as Rebels and Traitors!!!
